Citation Nr: 1533492	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for bipolar disorder, rated as 50 percent disabling prior to July 12, 2012, and as 70 percent disabling as of that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to June 2002.

These matter are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied a rating in excess of 50 percent for depression, now characterized as bipolar disorder, and TDIU.  In an October 2012 statement of the case (SOC), the RO granted a 70 percent rating for bipolar disorder effective from July 12, 2012.  The Veteran thereafter perfected her appeal with the submission of a substantive appeal VA form 9 in November 2012.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At all times relevant to the instant claim, including the period prior to July 12, 2012, the Veteran's bipolar disorder more nearly approximates deficiencies in most areas, including work, family relations, judgment, thinking, or mood than occupational and social impairment with reduced reliability and productivity; total occupational and social impairment has not been demonstrated at any time.


CONCLUSION OF LAW

Throughout the period relevant to the claim, including prior to July 12, 2012, the criteria for an evaluation of 70 percent for the Veteran's service-connected bipolar disorder have been met; the criteria for an evaluation in excess of 70 percent have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to notify has been satisfied inasmuch as the RO's April 2010 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as VA medical treatment records dated through January 2015 and Social Security Administration (SSA) disability claim-related records have been obtained.  While more recent VA treatment and examination records are reflected in VBMS, they do not address the issue at hand, the Board finds them not relevant to the appeal and will proceed without remanding the case for AOJ review of this evidence.  

Additionally, VA provided the Veteran with VA examinations and evaluations to determine the current manifestations of her disability.  She failed to report for a May 2010 examination but participated in July 2012 and May 2014 examinations.  Both of these examinations are adequate for rating purposes.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history in the report and appropriately supported the opinions provided.  While the examination report in July 2012 does not reflect review of additional records, it is thorough and the conclusions are supported by adequate rationale.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  Accordingly, the Board will address the merits of the claim.

Increased Rating for Bipolar Disorder 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

The Veteran is currently rated under Diagnostic Code 9432 for bipolar disorder, with a 50 percent rating in effect from February 28, 2005, and a 70 percent rating effective from July 12, 2012.  She filed the claim for a rating in excess of 50 percent in March 2010.  

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect his social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light of the above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's bipolar disorder.  See Mittleider at 182.  

SSA records include a November 2008 psychiatric assessment showing that her depression and dysthymia caused mild to moderate functional limitation and that her condition appeared managed with medication.

As noted, the instant claim stems from the March 2010 claim for a rating in excess of 50 percent.  The Veteran was scheduled for a VA examination in May 2010, for which she failed to report.  The RO then denied the claim in the appealed September 2010 rating decision.  The Veteran then reported for a July 2012 mental health examination.  The corresponding Disability Benefits Questionnaire (DBQ) reflects current diagnosis of bipolar disorder as well as alcohol and cocaine abuse in full remission.  Her current GAF score was listed as 50.  The examiner noted the Veteran's current symptoms, pre-service and service history and opined that the Veteran had occupational and social impairment with deficiencies in most areas due to her metal diagnosis of bipolar disorder.  The Veteran described periods of manic behavior, not sleeping for 10 to 12 days, as well as depressed moods.  She has physical altercations with her husband and reported has punched her children, but also notes good relationships with her younger children.  She has never been suicidal or psychiatrically hospitalized.  She is currently unemployed and described the need for anger management and therapy as well as medication over the years beginning in service.  Symptoms noted included depressed mood, anxiety, chronic sleep impairment, impaired short and long term memory with retention of only highly learned material while forgetting to complete tasks, impaired judgement, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals and impaired impulse control.  The examiner concluded that the Veteran needs to seek follow-up treatment and requires continued medication management and psychotherapy.  The examiner noted that the diagnosis is changed and is now bipolar disorder, most recent episode manic, moderate to severe, alcohol and cocaine abuse in full remission.  

A May 2014 VA DBQ reflects the examiner opined that the Veteran manifested occupational and social impairment due to mild or transient symptoms.  The Veteran reported she was now twice divorced with four sons.  She is not close to her siblings and the fathers of her children are not involved in their care.  The Veteran reported she had just lost her job at a convenience store which she held in 2013 and 2014.  She lost it due to her physical limitations secondary to fibromyalgia.  She was currently looking for a part time job consistent with her physical limitations but has not been successful.  She feels physically unable to manage fulltime work.  She reported a family history of mental illness as well as treatment for mental health problems in service.  She reported that she was attempting to set up mental health care at VA but was having trouble doing so.  

The Veteran reported no recent manic episodes but noted in October 2013 she had 2-3 weeks with little sleep.  She was presently sad.  She had no suicidal ideation and denied common signs of anxiety with the exception of compulsive behavior in cleaning.  She denied nightmares and panic attacks but noted distrust of men and not liking being touched.  She has been sober since 2010.  Symptoms noted were depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, inability to establish and maintain effective relationships and obsessional rituals that interfere with routine activities.  She had appropriate affect, pleasant manner, good grooming and hygiene.  She had good eye contact and no unusual mannerism or gestures.  She was fully cooperative.  

The examiner opined and instructed the Veteran that she needs to seek follow-up treatment and requires psychiatric and psychological care to prevent decompensation of mood and function.  The Veteran reported that she had been unsuccessful in seeking care at VA.  

VA treatment records dated through January 2015 show that the Veteran was obtaining mental health treatment at VA and had currently been started on medication for her bipolar disorder, quetiapine, to help her with her mood and sleep.  

The Board notes that during the appellate period, other psychiatric diagnoses were indicated by examination reports.  The Board has considered all symptomatology indicated regardless of whether they were able to be clinically attributed to the Veteran's service-connected bipolar disorder.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. at 182. 

After assessing the totality of the evidence, and taking into consideration the impairment from this disability as reflected by the history reported, subjective reports, and clinical findings, the Board finds that the Veteran's symptoms prior to July 12, 2012, more nearly approximate occupational and social impairment with deficiencies in most areas than reduced reliability and productivity.  The examination report from 2012 references a history of ongoing sleep impairment and anger issues as well as obsessional rituals which interfere with routine activities, near-continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  This is continuously described by the Veteran generally in contention statements prior to July 2012 within the appeal period.  The Board finds that it is reasonable to infer that the manifestations noted in July 2012 were present when the Veteran filed her claim for increased rating in March 2010.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the July 2012 opinion as it finds it well-supported and thorough as to that time period prior to July 12, 2012.  In doing so, it finds that the period prior to July 2012 also warrants a 70 percent rating.

Parenthetically, the Board also notes that although they are no longer required, the GAF score of 50 in VA examination is not inconsistent with the assignment of this disability rating.  

In sum, the evidence can be certainly read as showing continued occupational and social impairment with deficiencies in most of the areas listed under the criteria for a 70 percent rating throughout the appeal, to include the period prior to July 12, 2012, for bipolar disorder.  Accordingly a rating of 70 percent is granted prior to July 12, 2012. 

However, the Board finds that a disability rating in excess of 70 percent is not warranted at any period of the claim for bipolar disorder.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the Veteran's statements nor VA treatment records or examinations, nor any other evidence suggest gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  The Veteran reported good relationships with her young children and noted she is looking for a job that suits her despite physical limitations.  

Additionally, these records indicate that the Veteran had denied suicide thoughts, plan or intent.  Additionally at evaluations and during treatment she was cognitive there were also no noted auditory or visual hallucinations.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment. 

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation. 

Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted for the entire period relevant to this claim filed in March 2010 for bipolar disorder.  A rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in candid detail in multiple written statements from the Veteran as well as her treatment and examination records, approximate the criteria for a 70 percent rating at all times relevant to this decision.  In the Board's opinion, there are no findings that show any additional appreciable varying degree of disability when viewed with the perspective of the most recent examination report.  Intermediate levels of disability are not shown.  Therefore, staged ratings are not appropriate in this case.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's service-connected bipolar disorder are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.130, Diagnostic Codes 9432 (2014).  In this regard, the Veteran's bipolar disorder has been manifested by alternating sleeplessness and depression-type symptoms and periods of anger throughout the entire appeal period.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Code.  

In sum, the Board finds that a comparison of the Veteran's bipolar disorder with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 


ORDER

For the period prior to July 12, 2012, a 70 percent disability evaluation for bipolar disorder is granted, subject to the laws governing the award of monetary benefits.

A disability evaluation in excess of 70 percent for bipolar disorder is denied.


REMAND

As to the claim for TDIU, additional action is required in this matter prior to Board review.  The Veteran has appealed a claim for TDIU based on the combined effects of her service-connected disabilities.  Since the issuance of the most recent supplemental statement of the case (SSOC) on this matter in January 2015, considerable evidence related to multiple service-connected disabilities has been added to the record.  Following the issuance of the SSOC, the Veteran returned a signed Appeals Satisfaction Notice indicating that she was satisfied and wished to withdraw, "Only if it is for unemployability."  It is unclear whether she actually has intent to withdraw this claim.  As such clarification is needed.  

If the Veteran is not seeking to withdraw her claim, the aforementioned VA treatment records and VA examination reports addressing service-connected disabilities other than bipolar disorder and added to the record since the January 2015 SSOC should be considered by the AOJ in the context of the TDIU claim prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran seeks to withdraw her appeal for TDIU.  

2.  If the Veteran is not withdrawing her appeal for TDIU, the AOJ should review the evidence added since the most recent SSOC in January 2015, and arrange for any additional development indicated.  Then readjudicate the claim remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


